Order entered July 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00476-CV

                       EX PARTE: RAYMOND TERRELL RADWAY

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. CV-12-1244

                                            ORDER
       We GRANT appellant’s July 17, 2013 motion for an extension of time to file a brief.

Appellant shall file a brief on or before August 21, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE